  Case 16-10297          Doc 42          Filed 11/14/19 Entered 11/14/19 08:50:15     Desc Main
                                           Document Page 1 of 5

    FILED & JUDGMENT ENTERED
           Steven T. Salata


            November 14 2019


     Clerk, U.S. Bankruptcy Court
    Western District of North Carolina
                                                                        _____________________________
                                                                                George R. Hodges
                                                                          United States Bankruptcy Judge




                           UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  ASHEVILLE DIVISION

IN RE:

DAVID C. O’CONNOR, Jr.,                                         Bankruptcy No. 16-10297
CATHERINE NMI O’CONNOR                                                (Chapter 7)

                           Debtors




       ORDER APPROVING FINAL REPORT AND ACCOUNTING OF
    TRUSTEE, GRANTING REQUESTS AND APPLICATIONS OF TRUSTEE
      AND HIS PROFESSIONALS, AUTHORIZING DISBURSEMENT OF
      FUNDS OF THE ESTATE, GRANTING TRUSTEE’S MOTION FOR
         ALLOWANCE AND DISALLOWANCE OF CLAIMS, AND
           SUSTAINING TRUSTEE’S OBJECTIONS TO CLAIMS


        Langdon M. Cooper, the Trustee herein, having heretofore filed in this matter his Final
Report and Accounting and his Application to Disburse Funds of the Estate, his Motion for
Allowance and Disallowance of Claims, and his Objections to Claims and no objections
thereto having been filed within thirty-three (33) days after due notice to creditors as required
by law, and it appearing from examination of the Final Report and Accounting of the Trustee
that the Final Report and Accounting is correct, and it further appearing therefrom that the
same should be allowed, approved and confirmed, and all Applications and Motions should
be granted and objections sustained; it is therefore,
  Case 16-10297       Doc 42      Filed 11/14/19 Entered 11/14/19 08:50:15          Desc Main
                                    Document Page 2 of 5
       ORDERED that all the Trustee’s commissions and reimbursement of Trustee
expenses in this case, and all applications therefor, including any prior interim applications
and payments thereunder, are approved, ratified and confirmed, and payment is directed, in
the aggregate amounts shown on the attached Distribution register; and it is

        FURTHER ORDERED that all fees and expenses in this case, and all applications
therefor, of Mullen Holland & Cooper P.A., attorneys for the Trustee, including any prior
interim applications and payments thereunder, are approved, ratified and confirmed, and
payment is directed, in the aggregate amounts shown on the attached Distribution register;
and it is

        FURTHER ORDERED that the Trustee is authorized to abandon or destroy any
books and records of the debtor not claimed within thirty (30) days of the date of this Order,
and is authorized to abandon or destroy any property of the debtor disclosed in the bankruptcy
schedules or identified in this bankruptcy proceeding and not otherwise liquidated for the
estate; and it is

       FURTHER ORDERED that all claims are allowed and disallowed as shown on the
attached Distribution register, and all claims filed after the filing of the Trustee’s Final Report
are deemed as untimely filed; and it is

       FURTHER ORDERED that the Trustee’s accounting shown on the attached Form 2
is approved as complete and correct; and it is

        FURTHER ORDERED that the Trustee’s Final Report and Accounting is in all
respects allowed, approved and confirmed, the Trustee is discharged and released from any
liability to any governmental or other entity for any claims, including any levies, taxes,
penalties or interest; and it is

       FURTHER ORDERED that the Trustee is authorized and directed to make all
disbursements shown on the attached Distribution register; and it is

       FURTHER ORDERED that upon distribution of the funds of the estate as herein
provided and the expiration of that period as set forth in 11 U.S.C. Section 347, the Trustee
shall promptly file his report pursuant to Bankruptcy Rule 3011 and proceed to close the
administration of the estate.



This Order has been signed                                United States Bankruptcy Court
electronically. The judge’s
signature and court’s seal
appear at the top of the Order.
 Case 16-10297       Doc 42    Filed 11/14/19 Entered 11/14/19 08:50:15   Desc Main
                                 Document Page 3 of 5
TOTAL DISBURSEMENTS (including any amounts previously disbursed)

A.     Administrative Claims                                              $2,691.25

B.     Bank Fees                                                           $250.00

C.     Priority Claims other than claims
       of Administration                                                     $-0-

D.     Secured Claims                                                        $-0-

E.     Unsecured Claims                                                   $2,158.75

F.     Dividend to Equity Security Holders                                   $-0-

TOTAL DISBURSEMENTS                                                       $5,100.00


MISCELLANEOUS DISBURSEMENTS
     [including any disbursements that are not to be included
     in computing Trustee’s commission per 11 U.S.C. Sec.
     327(a)]

A.


TOTAL MISCELLANEOUS DISBURSEMENTS                                            $-0-

GRAND TOTAL OF DISBURSEMENTS                                              $5,100.00

RECONCILIATION OF RECEIPTS AND DISBURSEMENTS

       Receipts shown on Final Report                                     $5,100.00

       Additional receipts since filing of
        Final Report                                                       $-0-
                                                                      _____________

TOTAL RECEIPTS                                                            $5,100.00

Total Receipts equal grand total of disbursements.
            Case 16-10297                Doc 42       Filed 11/14/19 Entered 11/14/19 08:50:15                           Desc Main
                                                        Document Page 4 of 5



                                                                                                                                         Page: 1
                                                     Claims Distribution Register
                                           Case:      16-10297 DAVID C. O'CONNOR, JR. AND CATHERINE NMI

                              Claimant /                                   Amount             Amount          Paid to        Claim        Proposed
Claim#    Date      Pri             UTC              / Memo                 Filed             Allowed          Date         Balance       Payment

Admin Ch. 7 Claims:
         07/31/19   200 MULLEN HOLLAND & COOPER P. A.                      $ 1,367.50         $ 1,367.50        $ 0.00      $ 1,367.50      $ 1,367.50
                        P.O. Box 488
                        Gastonia, NC 28053
                          <3110-00 Attorney for Trustee Fees (Trustee Firm)>

         03/13/19   200 INTERNATIONAL SURETIES                                 $ 0.00                $ 2.80     $ 2.80          $ 0.00          $ 0.00
                        SUITE 420
                        701 POYDRAS STREET
                        NEW ORLEANS, LA 70139
                          <2300-00 Bond Payments>

         07/31/19   200 MULLEN HOLLAND & COOPER P. A.                         $ 22.95            $ 22.95        $ 0.00         $ 22.95        $ 22.95
                        P.O. Box 488
                        Gastonia, NC 28053
                          <2300-00 Bond Payments>
                          Advanced bond payments, 2016-2018, by attorney for trustee firm.

         07/02/19   200 Langdon M. Cooper                                  $ 1,260.00         $ 1,260.00        $ 0.00      $ 1,260.00      $ 1,260.00
                        301 S. York St.
                        Gastonia, NC 28053
                          <2100-00 Trustee Compensation>

         07/31/19   200 Langdon M. Cooper                                     $ 38.00            $ 38.00        $ 0.00         $ 38.00        $ 38.00
                        301 S. York St.
                        Gastonia, NC 28053
                          <2200-00 Trustee Expenses>

               Total for Priority 200:   100% Paid                         $ 2,688.45         $ 2,691.25        $ 2.80      $ 2,688.45      $ 2,688.45

                                     Total for Admin Ch. 7 Claims:         $ 2,688.45         $ 2,691.25        $ 2.80      $ 2,688.45      $ 2,688.45

Secured Claims:
3S       09/28/16   100 Bank of the Ozarks                              $ 259,900.00                 $ 0.00     $ 0.00          $ 0.00          $ 0.00
                        3705 53rd Ave E.
                        Bradenton, FL 34203
                          <4110-00 Real Estate - Consensual Liens (mortgages, deeds of trust)>
                          Disallow, security interest in residence that was surrendered by debtor.

               Total for Priority 100:   0% Paid                        $ 259,900.00                 $ 0.00     $ 0.00          $ 0.00          $ 0.00

                                         Total for Secured Claims:      $ 259,900.00                 $ 0.00     $ 0.00          $ 0.00          $ 0.00

Unsecured Claims:
1        09/13/16   610 Branch Banking & Trust Company                   $ 12,284.39        $ 12,284.39         $ 0.00     $ 12,284.39        $ 33.71
                        PO Box 1847
                        100-50-01-51
                        Wilson, NC 27894-1847
                          <7100-00 Section 726(a)(2) General Unsecured Claims>
            Case 16-10297                  Doc 42        Filed 11/14/19 Entered 11/14/19 08:50:15                 Desc Main
                                                           Document Page 5 of 5



                                                                                                                                  Page: 2
                                                      Claims Distribution Register
                                             Case:      16-10297 DAVID C. O'CONNOR, JR. AND CATHERINE NMI

                              Claimant /                                   Amount         Amount       Paid to        Claim        Proposed
Claim#    Date      Pri             UTC               / Memo                Filed         Allowed       Date         Balance       Payment
2        09/16/16   610 Branch Banking & Trust Company                       $ 502.55       $ 502.55     $ 0.00       $ 502.55           $ 1.38
                        PO Box 1847
                        100-50-01-51
                        Wilson, NC 27894-1847
                          <7100-00 Section 726(a)(2) General Unsecured Claims>

3U       09/28/16   610 Bank of the Ozarks                               $ 97,801.99          $ 0.00     $ 0.00          $ 0.00          $ 0.00
                        3705 53rd Ave E.
                        Bradenton, FL 34203
                          <7100-00 Section 726(a)(2) General Unsecured Claims>
                          Disallow, estimated deficiency on secured collateral.

4        11/15/16   610 American Express Centurion Bankc/o                   $ 284.54       $ 284.54     $ 0.00       $ 284.54           $ 0.78
                        Becket and Lee LLP
                        PO Box 3001
                        Malvern, PA 19355-0701
                          <7100-00 Section 726(a)(2) General Unsecured Claims>

5        11/25/16   610 Bank of America, N.A.                            $ 12,261.29     $ 12,261.29     $ 0.00     $ 12,261.29        $ 33.64
                        P O Box 982284
                        El Paso, TX 79998-2238
                          <7100-00 Section 726(a)(2) General Unsecured Claims>

6        12/01/16   610 Department Store National Bank                       $ 262.16       $ 262.16     $ 0.00       $ 262.16           $ 0.72
                        c/o Quantum3 Group LLC
                        PO Box 657
                        Kirkland, WA 98083-0657
                          <7100-00 Section 726(a)(2) General Unsecured Claims>

7        12/07/16   610 IBERIABANKa Louisiana state bank                $ 751,035.00    $ 751,035.00     $ 0.00    $ 751,035.00      $ 2,060.79
                          <7100-00 Section 726(a)(2) General Unsecured Claims>
                          allow, detailed claim requesting deficiency balance.

8        12/08/16   610 PYOD, LLC its successors and assigns             $ 10,104.09     $ 10,104.09     $ 0.00     $ 10,104.09        $ 27.73
                        Resurgent Capital Services
                        PO Box 19008
                        Greenville, SC 29602
                          <7100-00 Section 726(a)(2) General Unsecured Claims>
                          scheduled as Citicard.

               Total for Priority 610:    0.27439% Paid                 $ 884,536.01    $ 786,734.02     $ 0.00    $ 786,734.02      $ 2,158.75

                                         Total for Unsecured Claims:    $ 884,536.01    $ 786,734.02     $ 0.00    $ 786,734.02      $ 2,158.75

                                                     Total for Case:   $ 1,147,124.46   $ 789,425.27     $ 2.80    $ 789,422.47      $ 4,847.20
